Citation Nr: 1537865	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-34 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1981.

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In December 2012, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for remand (JMR).  In April 2014, the Board remanded the Veteran's claim for further development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board acknowledges that the issues of entitlement to service connection for back injury residuals, right and left hand disorder, and right and left upper and lower extremity frostbite residuals have been perfected, but not yet certified to the Board.  The Board's review of the claims file shows that the Veteran submitted a private medical opinion in December 2014 without waiver of AOJ consideration, suggesting that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's bilateral hearing loss is due to his active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be granted on a presumptive basis for certain chronic diseases, including organic diseases of the nervous system, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran has undergone audiological testing on a number of occasions to assess whether he has current hearing loss, with varying results.  The most recent VA audiological examination in September 2014 did not show hearing loss for VA purposes, while private audiological testing in June 2015 did.  The Board notes that both tests were conducted by audiologists, with both audiologists reporting valid results.  Thus, the Board finds that the evidence is at least in equipoise and the Veteran should be afforded the benefit of the doubt that he has current hearing loss for VA purposes.  Therefore, the remaining question is whether the hearing loss is due to service.

The Veteran contends his hearing loss is due to noise exposure in service, including flash bangs, artillery, hand grenades, gunfire, and aircraft.

The Board has reviewed the medical opinions as to the etiology of the Veteran's hearing loss in evidence, including the VA examination and private audiological examination obtained after the April 2014 Board remand.

The September 2014 VA examiner opined that the Veteran's hearing loss is less likely than not a result of his service.  The examiner stated there was no significant threshold shift noted between entrance and separation and both examinations were within normal limits.  Further, the examiner stated that the Veteran's audiometric configuration at separation was not consistent with acoustic trauma.

However, the private audiologist who examined the Veteran in July 2015 opined that the Veteran's current hearing loss was caused by his noise exposure in service.  The audiologist opined that the Veteran's 1981 separation examination showed degradation in hearing from his 1977 service examination.  The audiologist stated that a 15 dB shift in hearing ability is a significant shift and indicates damage.  The audiologist stated that even the smaller shift shown on the 1982 audiogram is consistent with noise-induced hearing loss.  The audiologist stated that given the Veteran's noise exposure in service, his report of trouble hearing in his left ear during service, and the results of the audiometric testing, it is more likely than not that the Veteran experienced noise-induced damage to his hearing in service.  The examiner stated that medical literature suggest that the onset of hearing loss can be delayed.  The examiner concluded the Veteran's documented hearing damage in service caused or contributed to his current hearing loss. 

The Board finds that the medical opinion evidence is at least in equipoise; therefore, the Veteran should be given the benefit of the doubt and his bilateral hearing loss service connected.


ORDER

Service connection for bilateral hearing loss is granted.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


